Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 1 of 15


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 4:18-cv-10276-KMM

   HARTFORD FIRE INSURANCE
   COMPANY, a foreign corporation,

             Plaintiff,

   v.

   NEW YORK MART GROUP, INC.,
   a foreign corporation, IFRESH, INC.,
   a foreign corporation, NEW SUNSHINE
   GROUP, LLC, a Florida corporation,

         Defendants.
   __________________________________/

            HARTFORD FIRE INSURANCE COMPANY’S MOTION FOR
        SUMMARY JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

             Plaintiff, HARTFORD FIRE INSURANCE COMPANY (“HARTFORD”), by and

   through its undersigned counsel and pursuant to applicable Federal Rules of Civil Procedure and

   S.D. LOCAL RULES, hereby files this instant Motion for Summary Judgment and Incorporated

   Memorandum of Law (“Motion”) against the Defendant, IFRESH, INC. (“IFRESH”) and as

   grounds therefor states as follows:

                                         I. INTRODUCTION

             This is a classic case where the entry of summary judgment is appropriate. The instant

   Motion is founded upon an Indemnity Agreement executed by NEW SUNSHINE GROUP, LLC

   (“NSG”), NEW YORK MART GROUP, INC. (“NYMG”) and NYMG’s parent company,

   IFRESH (collectively, the “INDEMNITORS”), in favor of HARTFORD, as supersedeas bond

   surety.     The INDEMNITORS agreed to indemnify HARTFORD against any losses and/or

   expenses and to post collateral with HARTFORD sufficient to discharge HARTFORD from and

   against any and all liability which might be incurred as a result of HARTFORD’s issuance of the
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 2 of 15
                                                                              CASE NO.: 4:18-cv-10276-KMM


   subject bonds. HARTFORD has, in fact, incurred losses and expenses based upon the issuance

   of the subject bonds and, as such, demanded indemnification and the posting of collateral – but the

   INDEMNITORS have refused to comply with their obligations under the Indemnity Agreement.

   The undisputed facts, set forth separately in HARTFORD’s Statement of Material Facts in Support

   of Motion for Summary (the “Statement”) including the pleadings 1 , discovery 2 , and record

   evidence3 supporting same, and the governing legal standards defining a surety company’s rights

   under its indemnity agreements, demonstrate that HARTFORD is entitled to judgment as a matter

   of law.

                                        II. MEMORANDUM OF LAW

             A. Standard for Granting Summary Judgment

       The standard for granting summary judgment was fully addressed by this Court in Liberty Mut.

   Ins. Co. v. Aventura Eng'g & Const. Corp.:

                    The court’s focus in reviewing a motion for summary judgment is “whether
                    the evidence presents a sufficient disagreement to require submission to a
                    jury or whether it is so one-sided that one party must prevail as a matter of
                    law.” Anderson, 477 U.S. at 252, 106 S.Ct. 2505; Bishop v. Birmingham
                    Police Dep't, 361 F.3d 607, 609 (11th Cir.2004).

                    The moving party bears the initial burden under Rule 56(c) of demonstrating
                    the absence of a genuine issue of material fact. Allen v. Tyson Foods, Inc.,
                    121 F.3d 642, 646 (11th Cir.1997). Once the moving party satisfies this
                    burden, the burden shifts to the party opposing the motion to go beyond
                    the pleadings and designate “specific facts showing that there is a genuine
                    issue for trial.” Celotex v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 91
                    L.Ed.2d 265 (1986). A factual dispute is genuine only if the evidence is such

   1
     See Amended Complaint for Damages and Equitable Relief (“Complaint”) [DE 9]; and IFRESH’s Answer and
   Affirmative Defenses [DE 23].
   2
     See IFRESH’s Response to Request for Admissions, attached to the Statement as Exhibit “A”; IFRESH’s Response
   to First Set of Interrogatories, attached to the Statement as Exhibit “B”.
   3
     See Affidavit of Richard L. Levesque in Support of Motion for Summary Judgment (the “Leveque Affidavit”) [DE
   48]; Affidavit of Baya Harrison III (“Harrison Affidavit”) [DE 49]; Affidavit of Leslie Reyes (the “Reyes Affidavit”)
   [DE 50]; Affidavit of Arturo Ayala (“the Ayala Affidavit”) [DE 51]; and the Affidavit of Reasonable Attorneys’ Fees
   (the “Attorneys’ Fees Affidavit”) [DE 52].

                                                           -2-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 3 of 15
                                                                                CASE NO.: 4:18-cv-10276-KMM


                        that a reasonable fact finder could return a verdict for the non-moving party.
                        Anderson, 477 U.S. at 248, 106 S.Ct. 2505; Denney v. City of Albany, 247
                        F.3d 1172, 1181 (11th Cir.2001) (Emphasis added).

   Liberty Mut. Ins. Co. v. Aventura Eng'g & Const. Corp., 534 F. Supp. 2d 1290, 1302 (S.D. Fla.

   2008).

               B. HARTFORD is Entitled to Indemnification as a Matter of Law

               HARTFORD has incurred unreimbursed losses in the amount of Four Hundred Sixty-Nine

   Thousand One Hundred Sixty-Five and 25/100 Dollars ($469,165.25) in connection with its

   issuance of the Bonds.4 The plain language of the Indemnity Agreement obligates each of the

   INDEMNITORS, joint and severally, to reimburse HARTFORD for all of these losses and

   expenses.5 The pleadings, affidavits, and Indemnity Agreement establish HARTFORD’s prima

   facie entitlement to recover on its breach of contract claim and of the amounts set forth therein:

   (1) the existence of the contract;6 (2) performance by HARTFORD by issuing the Bonds;7 (3)

   breach by INDEMNITORS in failing to reimburse HARTFORD for costs, losses and expenses as

   a result of issuing the Bonds;8 and (4) damages.9

               By executing the Indemnity Agreement, INDEMNITORS expressly agreed that “verified

   originals, copies, computer printouts, or other payment records kept or prepared by HARTFORD

   in the ordinary course of business shall be prima facie evidence of the fact and amount of Loss”10



   4
        See Statement, ¶ 19; and Leveque Affidavit, Claims Reserve Summary, Exhibit “I” thereto.
   5
        See Statement, ¶ 8; and Leveque Affidavit, Indemnity Agreement, Exhibit “D” thereto.
   6
        See Statement, ¶ 6; and Leveque Affidavit, Indemnity Agreement, Exhibit “D” thereto.
   7
        See Statement, ¶¶ 5 and 10.
   8
        See Statement, ¶¶ 14, 17, and 19.
   9
        See Statement, ¶¶ 18-21; and Leveque Affidavit, Claims Reserve Summary, Exhibit “I” thereto.
   10
        See Statement, ¶ 8; and Leveque Affidavit, Indemnity Agreement, Article 4, Exhibit “D” thereto.

                                                             -3-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 4 of 15
                                                                         CASE NO.: 4:18-cv-10276-KMM


   See Travelers Cas. & Sur. Co. of Am. v. Winmark Homes, Inc., 518 Fed. Appx. 899, 903 (11th Cir.

   2013) (“By signing the indemnity agreement, the []defendants agreed that computer printouts

   [payment records of its attorneys’ fees], verified by affidavit, would be prima facie evidence of the

   fact and amount of loss.”).

           As such, the Leveque Affidavit by attaching the payment records, establishes the “fact and

   amount” of the INDEMNITORS’ liability under the prima facie evidence clause in the Indemnity

   Agreement.11 See Liberty Mut. Ins. Co. v. Aventura Eng'g & Const. Corp., 534 F. Supp. 2d, at

   1320 (relying on prima facie evidence clause to issue $2.7 million summary judgment in favor of

   surety); Great Am. Ins. Co. v. Gen. Contractors & Const. Mgmt., Inc., 2008 WL 2245986, at *4

   (S.D.Fla. 2008) (“Plaintiff has made a prima facie case that it made the payments in good faith.

   The Indemnity Agreement states in the Second Article that when the Surety makes payments

   thereunder, the ‘evidence of any such payments made by the Surety shall be prima facie evidence

   of the fact and amount of the liability to the Surety’”); Auto-Owners, 2007 WL 676217 (applying

   prima facie evidence clause to enter summary judgment in favor of surety); Gray Ins. Co. v.

   Omnicon, LCC, 2013 WL 12081091, at *2 (N.D.Fla. 2013) (“Gray has substantiated its loss

   amount by providing an itemized statement of damages through the Affidavit …, which is

   sufficient prima facie evidence of the same under the terms of the Indemnity Agreement”); see

   also Travelers Cas. & Sur. Co. of Am. v. Winmark Homes, Inc., 518 Fed. Appx. 899, 903 (11th

   Cir. 2013) (prima facie evidence clause was sufficient to support trial court’s summary judgment

   in favor of surety based on affidavit attaching itemized list of payments); Engbrock v. Fed. Ins.

   Co., 370 F.2d 784, 786 (5th Cir. 1967) (prima facie evidence clause was enforceable and not




   11
     See Statement, ¶¶ 8 and 19; and Leveque Affidavit, Indemnity Agreement and Claims Reserve Summary, Exhibits
   “D” and “I” thereto.

                                                       -4-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 5 of 15
                                                                           CASE NO.: 4:18-cv-10276-KMM


   against public policy and “Similar provisions, although apparently harsh as to an indemnitor, often

   have been upheld”).

           Courts, understanding the importance of the indemnity agreement, regularly enforce

   indemnity agreements and the broad remedies granted to sureties. Liberty Mutual, 534 F.Supp.2d,

   at 1304; The Revenue Markets, 209 F.3d 725; Thurston v. I.F.I.C., 528 So.2d 128 (Fla. 3rd DCA

   1988); Waterhouse v. McDevitt & Street Co., 387 So.2d 470 (Fla. 5th DCA 1980); Engbrock v.

   Federal Ins. Co., 370 F.2d 784 (5th Cir. 1987); Employees Ins. of Wausau v. Able Green, Inc., 749

   F.Supp. 1100 (S.D.Fla. 1990). Thus, consistent with the terms of the indemnity agreement, the

   surety is entitled to indemnity for all payments made by it in good faith and under a belief that

   it might be liable, regardless of whether actual liability exists. Liberty Mutual, 534 F.Supp. 2d

   1320. Applying authoritative law to the unambiguous language of the Indemnity Agreement and

   based upon the undisputed facts detailed in the Affidavits, HARTFORD has established its prima

   facie case of entitlement to summary judgment for breach of contract as a matter of law.

        C. The Affirmative Defenses are Factually Invalid or Legally Insufficient

           Although not required to be specifically refuted, the defenses raised by IFRESH are not

   legally or factually sufficient to create any defense to liability and are refuted by the Indemnity

   Agreement at issue, affidavits, and applicable case authority.12 Here, in addition to the arguments

   fully set forth and specifically incorporated herein by HARTFORD’s Motion to Strike IFRESH’S

   Affirmative Defenses [DE 32] and associated Reply in Support [DE 37] (collectively the “Motion

   to Strike and Reply”), the Affidavits supporting HARTFORD’s Statement reveal no genuine issue

   of material fact exists which would support the denial of summary judgment.



   12
      HARTFORD does not address IFRESH’s First Affirmative Defense, i.e. “lack of personal jurisdiction”, as IFRESH
   has agreed to the striking and/or withdrawal of such defense. See Memorandum in Opposition to Motion to Strike
   IFresh’s Affirmative Defenses [DE 36], ¶ 2; and IFRESH’s Response to First Set of Interrogatories, No. 6.

                                                         -5-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 6 of 15
                                                                                 CASE NO.: 4:18-cv-10276-KMM


              i. The INDEMNITORS’ Second Affirmative Defense, Arguing Lack of
                 Consideration, is Without Merit and Unsupported by Existing or
                 Authoritative Law

              In asserting the affirmative defense of lack of consideration, IFRESH maintains that no

   benefit was conferred as “iFresh was not named as a defendant or otherwise involved in the

   underlying state court action.” 13 This affirmative defense based on lack of consideration is

   without merit. The law of consideration with respect to contracts of indemnity is well defined:

   “[i]ncurring liability as a surety is a sufficient consideration for a contract to indemnify him

   from the consequences of such act.” See Kochan v. American Fire and Casualty Company, 200

   So.2d 213, 215 (Fla. 2d DCA 1967).                    In this matter, the IFRESH executed an Indemnity

   Agreement which expressly states as follows:14

                       This General Indemnity Agreement (“Agreement”) is made and entered
                       into by the undersigned, for themselves and others, in favor of and to
                       induce Hartford to Underwrite Bonds. In consideration thereof, the
                       undersigned jointly and severally acknowledge and agree as follows…
                       (Emphasis added).15

                       The Indemnitors represent, warrant and agree that each has a substantial,
                       material and beneficial interest in (a) Hartford Underwriting Bonds; and
                       (b) obtaining Bonds hereunder; and (c) each of the other Indemnitors
                       obtaining Bonds hereunder, and (d) the transaction(s) for which they or
                       any other Indemnitor has applied or will apply to Hartford for Bonds
                       pursuant to this Agreement. The Indemnitors represent and warrant (a)
                       there have been no written or verbal representations made to induce the
                       Indemnitors to execute this Agreement; and (b) each and every agreement,
                       term, commitment, condition and waiver contained in this Agreement was
                       knowingly, willingly, and voluntarily made as an inducement to Hartford
                       after a full and complete opportunity by Indemnitors to have the entirety of
                       this Agreement reviewed carefully by legal counsel; and (c) that all Books
                       and Records, information and disclosures provided to Hartford are
                       materially accurate and complete. (Emphasis added).16

   13
        See IFRESH’s Answer and Affirmative Defenses, p. 9.
   14
        See Statement, ¶ 6.
   15
        See Statement, ¶ 6; and Leveque Affidavit, Indemnity Agreement, p. 1, Exhibit “D” thereto.
   16
        See Statement, ¶ 6; and Leveque Affidavit, Indemnity Agreement, Article 3, Exhibit “D” thereto.

                                                              -6-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 7 of 15
                                                                        CASE NO.: 4:18-cv-10276-KMM



              Applying the foregoing express language of the Indemnity Agreement to applicable law, it

   is clear that the INDEMNITORS, specifically including IFRESH, had beneficial interests in

   obtaining the Bonds, and that the Indemnity Agreement was essential consideration to the issuance

   of same. It cannot be disputed that HARTFORD did, in fact, issue the Bonds on behalf of NYMG

   and NSG, and as such, IFRESH cannot now simply deny the express terms of the Indemnity

   Agreement. See Kochan, at 216 (where indemnity agreement stated that wife had beneficial

   interest in issuance of bonds for her husband’s construction work, wife could not deny the express

   terms of the agreement by asserting a lack of consideration).

              Additionally, “[a] party normally is bound by a contract that the party signs unless the party

   can demonstrate that he or she was prevented from reading it or induced by the other party to

   refrain from reading it.” See Consol. Res. Healthcare Fund I, Ltd., 853 So.2d 500, at 504; see also,

   Allied Van Lines, Inc. v. Bratton, 351 So.2d 344, 347–48 (Fla.1977) (“It has long been held in

   Florida that one is bound by his contract. Unless one can show facts and circumstances to

   demonstrate that he was prevented from reading the contract, or that he was induced by statements

   of the other party to refrain from reading the contract, it is binding.”). Neither IFRESH nor any

   of the INDEMNITORS allege that they were somehow prevented from reading the Indemnity

   Agreement and, thus, cannot now claim lack of assent to the clear and unambiguous terms set forth

   therein. In fact, IFRESH admits to being given the opportunity to read the Indemnity Agreement

   and consult with legal counsel prior to executing the contract.17

              Moreover, IFRESH’s own filings with the United States Government belie its position that

   it received no direct financial benefit (i.e., consideration) from HARTFORD’s issuance of the




   17
        See Statement, ¶ 7 and Exhibit “A” thereto.

                                                       -7-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 8 of 15
                                                                        CASE NO.: 4:18-cv-10276-KMM


   Bonds on behalf of NYMG. By its Quarterly Report Pursuant to Section 13 or 15(d) of the

   Securities Exchange Act of 1934 (Form 10-Q) for the quarter ending September 30, 2018, 18

   IFRESH made the following pertinent representations:

                   •   NYMG was a “related party” with a direct affect upon IFRESH’s financial
                       wherewithal;19

                   •   IFRESH “do[es] not believe any currently pending legal proceedings to
                       which the Company is a party will have a material adverse effect upon the
                       Company’s business prospects, financial condition, cash flows, or results of
                       operations, other than the following”;20

                   •   IFresh identifies and explains the Underlying Litigation including the
                       issuance of the Bonds, and specifically acknowledges that “[t]he Company
                       has accrued $500,000 for the potential loss and expenses associated with
                       this case.”21

   As such, any efforts by IFRESH to argue that it did not have a “substantial, material, and beneficial

   interest” in obtaining issuance of the Bonds is directly contradicted by its own Government filings.

              Based upon the foregoing, the express language of the Indemnity Agreement and the facts

   of record directly contradict the basis of IFRESH’s Second Affirmative Defense for lack of

   consideration, which should be paid no heed by the Court.

              ii. INDEMNITORS’ Third Affirmative Defense Based on Fraud in the
                  Inducement is Unsupported by Authoritative Law and the Record Facts

              Any assertion that IFRESH was fraudulently induced by HARTFORD into signing the

   Indemnity Agreement22 is contradicted by the express terms of the contract, applicable facts, and

   well-settled law. Although IFRESH argues, without any documentary or factual support, that


   18
        See Statement, ¶ 31; and Exhibit “C”.
   19
        See Statement, ¶ 31; and Exhibit “C”, p. 8, § 7.
   20
        See Statement, ¶ 31; and Exhibit “C”, p. 38, Part II, Item 1.
   21
        See Statement, ¶ 31; and Exhibit “C”, p. 39.
   22
        See IFRESH’s Answer and Affirmative Defenses, p. 9.

                                                               -8-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 9 of 15
                                                                                CASE NO.: 4:18-cv-10276-KMM


   HARTFORD falsely stated that IFRESH would not be liable under the Indemnity Agreement, the

   language of the Indemnity Agreement clearly states otherwise. As more fully set forth in the

   Motion to Strike and Reply, Florida law well recognizes that IFRESH cannot legally demonstrate

   justifiable reliance and fraudulent inducement because its claimed false representation is directly

   contradicted by the terms of the Indemnity Agreement. See Rose v. ADT Sec. Services, Inc., 989

   So. 2d 1244, 1247 (Fla. 1st DCA 2008) (citing Taylor Woodrow Homes Fla., Inc. v. 4/46–A

   Corp., 850 So.2d 536, 542–43 (Fla. 5th DCA 2003) (a party “may not recover in fraud for an

   alleged false statement when proper disclosure of the truth is subsequently revealed in a written

   agreement between the parties.”). The Indemnity Agreement continually and plainly states that

   IFRESH shall be immediately liable to, and shall also indemnify, hold harmless and exonerate,

   HARTFORD for HARTFORD’s losses.23 IFRESH cannot now choose to ignore the bargained

   for rights and obligations set forth under the clear terms of the Indemnity Agreement.

              In addition to case law decidedly refuting this defense, IFRESH’s self-serving and

   unsupported “facts” are wholly negated by the record evidence before this Court. The Affidavits

   directly contradict IFRESH’s claims of misrepresentation by HARTFORD.                                  Specifically,

   IFRESH falsely claims that:

                       Prior to the execution of the Indemnity Agreement, representatives of
                       [HARTFORD] misrepresented to Baya Harrison, Esq. (iFresh’s former
                       general counsel) that [HARTFORD] required iFresh (as NYMG’s parent
                       corporation) to execute the Indemnity Agreement but that such was merely
                       a corporate formality as [HARTFORD] would only look to the parties to
                       the underlying lawsuit for indemnification.               [HARTFORD’s]
                       representative assured iFresh that it would not be liable for any payment
                       under the Indemnity Agreement or that it would not be required to proffer
                       any collateral with respect to the bonds at issue.24



   23
        See Statement, ¶ 8-9; and Leveque Affidavit, Indemnity Agreement, Exhibit “D” thereto.
   24
        See IFRESH’s Response to First Set of Interrogatories No. 8, attached to the Statement as Exhibit “B”.

                                                             -9-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 10 of 15
                                                                                  CASE NO.: 4:18-cv-10276-KMM


   The Affidavits, including the Harrison Affidavit, demonstrate there is, in fact, absolutely no validity

   to IFRESH’s wholly unsupported allegations.25 In fact, the Harrison Affidavit establishes that,

   prior to or during the execution of the Indemnity Agreement, Mr. Harrison did not have any

   communications with any representative from HARTFORD in connection with the terms of the

   Indemnity Agreement or the rights and obligations of any party thereto.26 More importantly, the

   Harrison Affidavit establishes that, at no time, did HARTFORD ever represent to Mr. Harrison

   that: (a) IFRESH’s signature on the Indemnity Agreement was a mere corporate formality;27 (b)

   HARTFORD would only look to NYMG and NSG for indemnification;28 (c) IFRESH would not

   be liable for any payment under the Indemnity Agreement;29 or (d) HARTFORD would not require

   IFRESH to proffer any collateral in connection with the Bonds at issue in the Underlying

   Litigation.30

              To the contrary, the Affidavits evidence that at all times prior to, during, and/or immediately

   after the execution of the Indemnity Agreement HARTFORD relied upon the Indemnity Agreement

   – and specifically the indemnity of IFRESH, NYMG, and NSG – when issuing the Bonds.31 The

   Affidavits thus factually evidences IFRESH’s full knowledge and agreement to indemnify

   HARTFORD, and be bound by the terms of the Indemnity Agreement.32



   25
        See Statement, ¶¶ 26 and 28-30.
   26
         See Statement, ¶ 28; and Harrison Affidavit, ¶6.
   27
         See Statement, ¶ 28; and Harrison Affidavit, ¶7.
   28
         See Statement, ¶ 28; and Harrison Affidavit, ¶8.
   29
         See Statement, ¶ 28; and Harrison Affidavit, ¶9.
   30
         See Statement, ¶ 28; and Harrison Affidavit, ¶10.
   31
        See Statement, ¶¶ 11, 23-27, and 29; Reyes Affidavit, ¶¶ 5-7 and 10-14; and Ayala Affidavit ¶¶ 5, 8, 11, 14, and 17.
   32
        See Statement, ¶¶ 29-30.

                                                              -10-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 11 of 15
                                                                               CASE NO.: 4:18-cv-10276-KMM


              Applying the clear language of the Indemnity Agreement and the record facts to

   authoritative law, IFRESH’s Third Affirmative Defense is invalid and/or fails to set forth the

   existence of any material fact which would preclude summary judgment in favor of HARTFORD.

              D. HARTFORD is Entitled to an Award of its Attorneys’ Fees, and Costs

              As more fully set forth in the Statement, HARTFORD has incurred attorneys’ fees and

   costs, and retained the services of the undersigned counsel to represent its interests in this matter,

   such that HARTFORD is required to pay a reasonable fee for those services.33 Pursuant to the

   terms of the Indemnity Agreement, the INDEMNITORS agreed to be liable for, and agreed that

   HARTFORD was entitled to recover, any and all attorneys’ fees and costs incurred in connection

   with the issuance of the Bonds and the prosecution of the instant action.34

              It is well-settled that the Court is deemed an expert in determining the reasonableness of

   attorneys’ fees and costs, and has the ultimate discretion in granting such award:

                       For decades the law in [11th Circuit] has been that: The court, either trial or
                       appellate, is itself an expert on the question and may consider its own
                       knowledge and experience concerning reasonable and proper fees and
                       may form an independent judgment either with or without the aid of
                       witnesses as to value.... Where documentation is inadequate, the district
                       court is not relieved of its obligation to award a reasonable fee, but the
                       district court traditionally has had the power to make such an award
                       without the need of further pleadings or an evidentiary hearing. Norman
                       v. Housing Authority of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988)
                       (quotations and citations omitted) (Emphasis added).

   Santos v. CCT Corp., 2010 WL 11505981, at *1 (S.D. Fla. 2010); see also Cullens v. Georgia

   Dept. of Trans., 29 F.3d 1489, 1492 (11th Cir. 1994) (“[W]e reemphasize that the district court has

   discretion in determining the amount of a fee award. This is appropriate in the view of the district




   33
        See Statement, ¶¶ 20 and 21.
   34
        See Statement, ¶¶ 6 and 8; and Leveque Affidavit, Indemnity Agreement, Exhibit “D” thereto.

                                                            -11-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 12 of 15
                                                                         CASE NO.: 4:18-cv-10276-KMM


   court’s superior understanding of the litigation and the desirability of avoiding frequent appellate

   review of what essentially are factual matters”).

              HARTFORD’s attorneys’ fees are based upon reasonable rates. The hourly rate and

   experience of the attorneys in this matter is identical to the hourly rates and experience presented

   in Int’l Fid. Ins. Co. v. Americaribe-Moriarity JV, 234 F. Supp. 3d 1242, 1253 (S.D. Fla. 2017).

   In Americaribe, this Court ruled that the proposed attorney rates provided by the undersigned’s

   firm, ranging from $225 to $250, were reasonable:

                       Based on the Court's expertise and the rates of attorneys in the local market,
                       Plaintiffs’ requested rates are reasonable for lawyers and paralegals in this
                       District. See, e.g., Golf Clubs Away, LLC v. Hostway Corp., 2012 WL
                       2912709, at *3 (S.D. Fla. July 16, 2012) (awarding reasonable attorney fees
                       of $500/hour for partners, $350/hour for associates, and $125/hour for
                       paralegals); Caballero v. Sum Yum Gai, Inc., 2011 WL 1675001, at *2 (S.D.
                       Fla. May 3, 2011) (awarding attorney fees ranging from $150 to $350 an
                       hour, depending on experience); *1254 ABC Charters, Inc. v.
                       Bronson, 2010 WL 1332715 (S.D. Fla. Mar. 16, 2010) (finding $125 to be
                       reasonable for paralegals and law clerks); CC–Aventura, Inc. v. Weitz Co.,
                       LLC, 2008 WL 276057, at *2 (S.D. Fla. Jan. 31, 2008) (reducing an eighth
                       year associate's billing rate from $475 to $400 and reducing a first year
                       associate's billing rate from $325 to $200).

   Id. at 1253–54. Like Americaribe, the hourly attorney rates in this matter range from $225 to

   $250,35 and appear to be on the low-end of the generally accepted prevailing market rates. Based

   upon the foregoing, HARTFORD’s hourly attorneys’ fee rate should be deemed to be reasonable.

              As with the determination of reasonable hourly rates, this Court also enjoys broad

   discretion in determining exclusions for excessive or unnecessary work on given tasks. Norman,

   836 F.2d at 1306. Nevertheless, it is incumbent on the movant to present specific and organized

   evidence detailing the time spent to guide the Court in determining the amount of hours to award.

   Americaribe, 234 F. Supp. 3d at 1254. HARTFORD has provided this Court with invoices and



   35
        See Attorneys’ Fees Affidavit ¶ 5 [DE 52].

                                                       -12-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 13 of 15
                                                                        CASE NO.: 4:18-cv-10276-KMM


   other documentation which describe in detail the time expended for, among other things,

   researching, writing, and preparing various motions and papers.36 Given the evidence presented,

   and in light of HARTFORD’s efforts in attempting to obtain a favorable result in this litigation

   and in otherwise resolving the claims under the Bonds, the attorneys’ fees and costs incurred by

   HARTFORD in investigating the claims under the Bonds and for prosecuting its rights under the

   Indemnity Agreement are demonstrably reasonable. Consequently, HARTFORD is entitled to be

   reimbursed and indemnified from the INDEMNITORS for its reasonable attorneys’ fees and costs

   pursuant to the Indemnity Agreement in the total amount of Thirty-Nine Thousand Two Hundred

   Thirty-Eight and 60/100 Dollars ($39,238.60).37

                                                III.     CONCLUSION

              Based upon the foregoing, it is beyond dispute that: (a) there exists a valid and fully

   enforceable contractual agreement between the parties (to wit: the Indemnity Agreement); (b) the

   actions of HARTFORD were authorized by the Indemnity Agreement; (c) IFRESH has defaulted

   under the Indemnity Agreement; (c) HARTFORD has been damaged; (d) HARTFORD has

   provided this Court with prima facie evidence of the amount of liability; and (e) HARTFORD has

   provided this Court with sufficient evidence of reasonable attorneys’ fees and costs. It is further

   beyond dispute that none of the Affirmative Defenses raised by IFRESH are legally or factually

   sufficient, as a matter of law, to defeat HARTFORD’s entitlement to summary judgment.

                       WHEREFORE, HARTFORD respectfully requests that this Honorable Court

   enter Summary Judgment in its favor and against IFRESH, as follows:




   36
        See Attorneys’ Fees Affidavit, Composite Exhibit “A” thereto.
   37
        See Attorneys’ Fees Affidavit ¶ 4.

                                                            -13-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 14 of 15
                                                                CASE NO.: 4:18-cv-10276-KMM


          1.      Awarding entitlement to indemnity in favor of HARTFORD and against IFRESH,

   finding damages in the amount of Four Hundred Twenty-Four Seven Hundred Seventy-Two and

   07/100 Dollars ($424,772.07), representing HARTFORD’s incurred direct loss as result of issuing

   the Bonds;

          2.      Awarding HARTFORD its incurred loss adjustment expenses, including but not

   limited to attorneys’ fees and costs in the total amount of Thirty-Nine Thousand Two Hundred

   Thirty-Eight and 60/100 Dollars ($39,238.60) pursuant to the terms of the Indemnity Agreement;

          3.      Awarding HARTFORD its interest, at the “maximum statutory rate” pursuant to

   the terms of the Indemnity Agreement (from the date of payment (January 29, 2019) through

   mediation (July 9, 2019)) in the total amount of Thirty-Seven Thousand Two Hundred Fifty and

   44/100 Dollars ($37,250.44), and continuing thereafter at the daily rate of Two Hundred Thirty-

   One and 37/100 Dollars ($231.37);

          4.      Finding that upon entry of the instant Summary Judgment against IFRESH, the

   Court shall likewise enter a Default Final Judgment against NYMG and NSG in accordance with

   the previously filed motion [DE 24]; and

          5.      Awarding HARTFORD such other and further relief as this Court deems necessary,

   just and proper.

                                              ETCHEVERRY HARRISON LLP
                                              Attorneys for HARTFORD
                                              150 South Pine Island Road, Suite 105
                                              Ft. Lauderdale, FL 33324
                                              Phone: (954) 370-1681
                                              Fax: (954) 370-1682
                                              etcheverry@etchlaw.com
                                              geller@etchlaw.com
                                              service@etchlaw.com

                                               By:      /s/ Jeffrey S. Geller
                                                       Edward Etcheverry, Fla. Bar No.: 856517
                                                       Jeffrey S. Geller, Fla. Bar No.: 63721
                                                -14-
Case 4:18-cv-10276-KMM Document 46 Entered on FLSD Docket 06/14/2019 Page 15 of 15
                                                                   CASE NO.: 4:18-cv-10276-KMM


                                    CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on this 14th day of June 2019, we filed the foregoing with

   the Clerk of the Court through CM/ECF. We also certify that the foregoing document is being

   served this day on all counsel of record, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.


                                                  By:     /s/ Jeffrey S. Geller
                                                         Jeffrey S. Geller, Fla. Bar No.: 63721




                                                  -15-
